Judgment unanimously affirmed. Memorandum: Defendant was not denied effective assistance of counsel as the result of his counsel’s failure to make a pretrial motion to suppress the identification testimony of the victim and the bus driver (see, People v Wright, 212 AD2d 968). The verdict is supported by sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Wright, supra). Defendant did not object to the prosecutor’s summation, thereby failing to preserve for review his challenge to the propriety of several of the prosecutor’s comments (see, CPL 470.05 [2]). We decline to review the issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]; People v Wright, supra). Defendant’s omnibus motion was not sufficient to alert Supreme Court that defendant was requesting suppression of his statement on the ground that it was involuntary (cf., People v Clemons, 166 AD2d 363, 365; People v Knights, 124 AD2d 935). Thus, the court properly denied defendant’s request for a hearing. Finally, defendant’s sentence is not unduly harsh or severe. (Appeal from Judgment *996of Supreme Court, Erie County, Wolfgang, J.—Robbery, 2nd Degree.) Present—Fallon, J. P., Wesley, Doerr, Balio and Boehm, JJ.